Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed on 07/20/2022 the previous rejection of claims 2, 4-9, 15, and 18 under 35 USC 112 have been withdrawn.
Applicant argues:
At page 6 paragraph 1 lines 13-15:  Therefore, Yu fails to teach or suggest that "the optical modulation layer comprises a silicon-based material; and modulation units having different two-dimensional graphic structures are configured to modulate light with different wavelengths," as recited in amended claim 1.
Examiner’s response:
 Upon further consideration, a new ground(s) of rejection is made in view of McCrindle, I. et al. "Multi‐spectral materials: hybridisation of optical plasmonic filters and a terahertz metamaterial absorber." Advanced Optical Materials 2.2 (2014): 149-153 (hereinafter McCrindle) and further in view of Burgos, S. et al., "Color imaging via nearest neighbor hole coupling in plasmonic color filters integrated onto a complementary metal-oxide semiconductor image sensor." ACS nano 7.11 (2013): 10038-10047 (hereinafter Burgos). See the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 13, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, W. et al.  CN 106847849 A (hereinafter Yu) in view of McCrindle, I. et al. "Multi‐spectral materials: hybridisation of optical plasmonic filters and a terahertz metamaterial absorber." Advanced Optical Materials 2.2 (2014): 149-153 (hereinafter McCrindle) and further in view of Burgos, S. et al., "Color imaging via nearest neighbor hole coupling in plasmonic color filters integrated onto a complementary metal-oxide semiconductor image sensor." ACS nano 7.11 (2013): 10038-10047 (hereinafter Burgos).
Regarding claim 1, Yu teaches an optical modulation micro-nano structure (this pertains to items 2 and 3 in Fig. 1 in Yu), comprising an optical modulation layer (this pertains to “metal nano hole periodic array structure” in paragraph 31 line 1 and item 2 in Fig. 1 in Yu) located on a photoelectric detection layer (this pertains to “the area array image sensor” in paragraph 12 line 4 and item 3 in Fig. 1 in Yu); wherein the optical modulation layer (item 2 in Fig. 1 in Yu) comprises a base plate (this pertains to “a metal dielectric film layer” in paragraph 13 line 1 in Yu) and modulation units (This refers to “local unit” in paragraph 3 line 1 and item A1 in Fig. 3 in Yu. A1 represents one modulation unit.); the base plate (see paragraph 13 line 1 in Yu) is provided on the photoelectric detection layer (this pertains to “metal nano hole periodic array structure comprises a metal dielectric film layer” in paragraph 13 line 1 in Yu), and each of the modulation units (this pertains to “a local repeat units” in paragraph 29 line 1 and items A1 and An in Fig. 3 in Yu) is located on the base plate (Since the metal nano hole periodic array structure comprises a metal dielectric film layer wherein the periodic nano holes are divided by modulation units, A1 to An in Fig. 3 in Yu indicates that the modulation units is located on the base plate.); and each of the modulation units (items A1 and An in Fig. 3 in Yu) is provided with several modulation holes (A1 contains several modulation holes represented by the white circular dots in Fig. 3 in Yu) penetrating into the base plate (See items D and d2 in Fig. 2b in Yu. D represents the diameter of the nano hole and d2 represents the thickness of the base plate. The depth of the nano holes is equal to the thickness of the base plate, and this indicates that the modulation holes are penetrating through the base plate.), and modulation holes inside a same modulation unit (See item A1 in Fig. 3 in Yu. The modulation holes are inside in A1 ,which is the modulation unit, and it is the same for the rest of the modulation unit.) are arranged into a specific pattern of a two-dimensional graphic structure (The modulation unit, which corresponds to A1 up to An, are all arranged in two-dimensional graphic structure, which is a square. This refers to “each area aperture and period of metal nano-hole array are the same, and different aperture and period of different region of the metal nano-hole array” in paragraph 39 lines 3-4 in Yu. This indicates that each modulation unit has a specific pattern.) and wherein the optical modulation layer comprises a silicon-based material; and modulation units having different two-dimensional graphic structures are configured to modulate light with different wavelengths.
However, Yu is silent with respect to wherein the optical modulation layer comprises a silicon-based material; and modulation units having different two-dimensional graphic structures are configured to modulate light with different wavelengths.
McCrindle, from the same field of endeavor as Yu, teaches the optical modulation layer (See Fig. 1(a) where the optical modulation layer corresponds to the plasmonic filter.) comprises a silicon-based material (See Fig. 1(a).).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of McCrindle to Yu to have the optical modulation layer comprises a silicon-based material because it exhibits low loss at optical wavelengths (See p. 2 column 1 last paragraph line 8.).
Yu when modified by McCrindle is silent with respect to the modulation units having different two-dimensional graphic structures are configured to modulate light with different wavelengths.
Burgos, from the same field of endeavor as Yu, teaches the modulation units having different two-dimensional graphic structures are configured to modulate light with different wavelengths (See Fig. 2 a-b in Burgos. The modulation units have different sizes as shown in Fig. 2a which configured to modulate light with different wavelengths as shown in Fig. 2b.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Burgos to Yu when modified by McCrindle to have the modulation units having different two-dimensional graphic structures are configured to modulate light with different wavelengths in order to have a high resolution plasmonic imaging sensor (See Abstract line 12.).
Regarding claim 2, Yu teaches the optical modulation micro-nano structure (see item 2 in Fig. 1 in Yu) of claim 1, wherein, the specific pattern of the two-dimensional graphic structure (see Fig. 2c in Yu): the modulation holes inside a same two-dimensional graphic structure have a same specific cross-sectional shape and are arranged in an array in an order that sizes of structural parameters are gradually varied; and/or the modulation holes inside the same two-dimensional graphic structure respectively have a specific cross-sectional shape (See A1 in Fig. 3 in Yu. The shapes A1 are all circles.) and are combined and arranged according to the specific cross-sectional shape (A1 in Fig. 3 in Yu are combined and arranged to a specific cross-sectional shape which is a circle.).
Regarding claim 3, Yu teaches the optical modulation micro-nano structure (see item 2 in Fig. 1 in Yu) of claim 2, wherein, the structural parameters of the modulation holes comprise an inner diameter (See Fig. 2c in Yu. The inner diameter is the diameter of the circle.), a length of a major axis (See Fig. 2c in Yu. The length of the major axis is the diameter of the circle.), a length of a minor axis (See Fig. 2c in Yu. The length of the minor axis is the diameter of the circle.), an angle of rotation (See Fig. 2c in Yu. A circle has an angle of rotation from 0 to 360 degrees.), a length of a side or the number of angles (See Fig. 2c in Yu. A circle has an infinite number of angles.); and the specific cross-sectional shape of the modulation holes comprises a circle (See Fig. 2c in Yu. The shape is a circle.), an ellipse, a cross, a regular polygon, a star, or a rectangle.
Regarding claim 4 ,Yu teaches the optical modulation micro-nano structure (see Fig. 3 in Yu) of claim 2, wherein an arrangement order (this refers to the arrangement order of the circles in each modulation unit in Fig. 3 in Yu) is being arranged row by row (the circles are arranged row by row in Fig. 3 in Yu) or column by column according to a preset period order(This refers to “period respectively is P1, P2, ..., Pn” in paragraph 39 lines 5-6 in Yu. P1, P2, …, Pn correspond to the period in each modulation unit.)   when the respective modulation holes are arranged and combined according to the specific cross-sectional shape (This refers to “dividing each region marked as A1, A2, A3 ... An” in paragraph 39 lines 3-4 in Yu. A1, A2, A3, …, An correspond to a certain period, P, in each modulation unit of A.).
Regarding claim 5, Yu discloses the optical modulation micro-nano structure of claim 1, wherein, a bottom of one of the modulation holes penetrates the base plate (See items D and d2 in Fig. 2b in Yu. D represents the diameter of the nano hole and d2 represents the thickness of the base plate. The depth of the nano holes is equal to the thickness of the base plate, and this indicates that the modulation holes are penetrating through the base plate.) or does not penetrate the base plate.
Regarding claim 6, Yu teaches the optical modulation micro-nano structure of claim 1, wherein, the optical modulation layer is directly generated on the photoelectric detection layer (This pertains to “firstly depositing silicon dioxide nano film passivation layer whose thickness is d1 on the CMOS image sensor is area array, then the film layer on the surface of nano metal film growing thickness is d2, and using the nano processing method on preparing periodic nano-pore array structure, the nano hole diameter is D, the period is P -” in paragraph 38 lines 1-4 in Yu. This indicates the optical modulation layer is placed on top of the photoelectric detection layer, which means the optical modulation layer is directly generated on the photoelectric detection layer. Also, from Fig. 1 in Yu, it is clearly shown that the optical modulation layer (item 2) is arranged on top of  the photoelectric detection layer (item 3).), and the generating of the optical modulation layer comprises depositing or disposing a substrate on the photoelectric detection layer based on an etching of the substrate; or transferring a prepared optical modulation layer (This refers to “using the nano processing method on preparing periodic nano-pore array structure, the nano hole diameter is D, the period is P” in paragraph 38 lines 3-4 in Yu. The method involves transferring of the modulation layer.) onto the photoelectric detection layer (See paragraph 38 lines 1-5 and in Fig. 2 in Yu. Paragraph 38 lines 1-5 explained the method for preparing the spectrum chip in a step-by-step process where it involves transferring a prepared modulation layer on top of the photoelectric detection layer.).
Regarding claim 13, Yu discloses the optical modulation micro-nano structure of claim 2, wherein, a bottom of one of the modulation holes penetrates the base plate (See items D and d2 in Fig. 2b in Yu. D represents the diameter of the nano hole and d2 represents the thickness of the base plate. The depth of the nano holes is equal to the thickness of the base plate, and this indicates that the modulation holes are penetrating through the base plate.) or does not penetrate the base plate.
Regarding claim 14, Yu teaches the optical modulation micro-nano structure of claim 3, wherein, a bottom of one of the modulation holes penetrates the base plate (See items D and d2 in Fig. 2b in Yu. D represents the diameter of the nano hole and d2 represents the thickness of the base plate. The depth of the nano holes is equal to the thickness of the base plate, and this indicates that the modulation holes are penetrating through the base plate.) or does not penetrate the base plate.
Regarding claim 15, Yu teaches the optical modulation micro-nano structure of claim 4, wherein, a bottom of one of the modulation holes penetrates the base plate (See items D and d2 in Fig. 2b in Yu. D represents the diameter of the nano hole and d2 represents the thickness of the base plate. The depth of the nano holes is equal to the thickness of the base plate, and this indicates that the modulation holes are penetrating through the base plate.) or does not penetrate the base plate.
	Regarding claim 16, Yu teaches the optical modulation micro-nano structure of claim 2, wherein, the optical modulation layer is directly generated on the photoelectric detection layer (See paragraph 38 lines 1-4 in Yu. This indicates the optical modulation layer is placed on top of the photoelectric detection layer, which means the optical modulation layer is directly generated on the photoelectric detection layer. Also, from Fig. 1 in Yu, it is clearly shown that the optical modulation layer (item 2) is arranged on top of  the photoelectric detection layer (item 3).), and the generating of the optical modulation layer comprises depositing or disposing a substrate on the photoelectric detection layer based on an etching of the substrate; or transferring a prepared optical modulation layer (This refers to “using the nano processing method on preparing periodic nano-pore array structure, the nano hole diameter is D, the period is P” in paragraph 38 lines 3-4 in Yu. The method involves transferring of the modulation layer.) onto the photoelectric detection layer (See paragraph 38 lines 1-5 and in Fig. 2 in Yu. Paragraph 38 lines 1-5 explained the method for preparing the spectrum chip in a step-by-step process where it involves transferring a prepared modulation layer on top of the photoelectric detection layer.).
	Regarding claim 17, Yu teaches the optical modulation micro-nano structure of claim 3, wherein, the optical modulation layer is directly generated on the photoelectric detection layer (See paragraph 38 lines 1-4 in Yu. This indicates the optical modulation layer is placed on top of the photoelectric detection layer, which means the optical modulation layer is directly generated on the photoelectric detection layer. Also, from Fig. 1 in Yu, it is clearly shown that the optical modulation layer (item 2) is arranged on top of  the photoelectric detection layer (item 3).), and the generating of the optical modulation layer comprises depositing or disposing a substrate on the photoelectric detection layer based on an etching of the substrate; or transferring a prepared optical modulation layer (This refers to “using the nano processing method on preparing periodic nano-pore array structure, the nano hole diameter is D, the period is P” in paragraph 38 lines 3-4 in Yu. The method involves transferring of the modulation layer.) onto the photoelectric detection layer (See paragraph 38 lines 1-5 and in Fig. 2 in Yu. Paragraph 38 lines 1-5 explained the method for preparing the spectrum chip in a step-by-step process where it involves transferring a prepared modulation layer on top of the photoelectric detection layer.).
	Regarding claim 18, Yu teaches the optical modulation micro-nano structure of claim 4, wherein, the optical modulation layer is directly generated on the photoelectric detection layer (See paragraph 38 lines 1-4 in Yu. This indicates the optical modulation layer is placed on top of the photoelectric detection layer, which means the optical modulation layer is directly generated on the photoelectric detection layer. Also, from Fig. 1 in Yu, it is clearly shown that the optical modulation layer (item 2) is arranged on top of  the photoelectric detection layer (item 3).), and the generating of the optical modulation layer comprises depositing or disposing a substrate on the photoelectric detection layer based on an etching of the substrate; or transferring a prepared optical modulation layer (This refers to “using the nano processing method on preparing periodic nano-pore array structure, the nano hole diameter is D, the period is P” in paragraph 38 lines 3-4 in Yu. The method involves transferring of the modulation layer.) onto the photoelectric detection layer (See paragraph 38 lines 1-5 and in Fig. 2 in Yu. Paragraph 38 lines 1-5 explained the method for preparing the spectrum chip in a step-by-step process where it involves transferring a prepared modulation layer on top of the photoelectric detection layer.).
Claims 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, McCrindle and Burgos as applied to claim 1 above, and further in view of in view of Yokogawa, S. U.S. Patent US 9664559 A1 (hereinafter Yokogawa).
Regarding claim 7, Yu teaches a micro-integrated spectrometer (this pertains to “super-surface filter multi-spectral chip structure” in paragraph 27 line 1 and Fig. 1 in Yu), comprising an optical modulation micro-nano structure (this pertains to items 2 and 3 in Fig. 1 in Yu) of claim 1, configured to perform light modulation (This refers to “to excite the plasmon” in paragraph 21 lines 1-2 in Yu. The light modulation occurs on the nano holes of the micro-nano structure.) on incident light (This refers to the “incident light” in paragraph 21 lines 1-2 in Yu. The incident light excites the plasmon on the micro-nano structure.) to obtain a modulated spectrum (this refers to “obtaining the object image information on a plurality of continuous or discrete spectrum space” in paragraph 15 lines 4-5 in Yu); wherein the photoelectric detection layer (see item 3 in Fig. 1 in Yu) is located below (From Fig. 1, item 3 is below item 2.) the optical modulation micro-nano structure (see item 2 in Fig. 1 in Yu), configured to receive the modulated spectrum (this refers to “obtaining the object image information on a plurality of continuous or discrete spectrum space” in paragraph 15 lines 4-5 in Yu) and provide differential responses with respect to the modulated spectrum (this pertains to “corresponding transmission wavelength is lambda 1, lambda 2, lambda 3 ... lambda M” in paragraph 40 lines 5-6 in Yu. This means each modulation unit will allow a certain wavelength of light filtered from the incident light. Each wavelength is different and this represents the differential responses.)
However, Yu is silent with respect to a signal processing circuit layer is located below the photoelectric detection layer and configured to reconstruct the differential responses to obtain an original spectrum.
	Yokogawa, from the same field of endeavor as Yu, teaches a signal processing circuit layer (This refers to “The image capture device may further include a signal processor configured to detect a change in signal intensity of the solid-state imaging element, the change in signal intensity corresponding to a change in transmission efficiency corresponding to the shift of the spectral distribution of transmitted light in the wavelength direction.” in column 2 lines 21-26 and item 117 Fig. 3 in Yokogawa. Item 117 is a signal processor which contains a signal processing circuit layer.) is located below (From Fig. 3 in Yokogawa item 117 is below the solid-state imaging element 113. The solid-state imaging element is the photoelectric detection layer.) the photoelectric detection layer (see item 113 in Fig. 3 in Yokogawa) and configured to reconstruct the differential responses (Yu teaches the differential responses. See paragraph 40 lines 5-6 in Yu.) to obtain an original spectrum (This refers to “The light source may emit light having a narrow band of wavelengths.” in line 19 and “FIG. 5 is a diagram showing a spectrum of a narrow-band light source” in column 3 lines 55-56 in Yokogawa. This means the signal processor 117 reconstructs the original spectrum of the light source as observed in Fig. 5.). 	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yokogawa to Yu to have a signal processing circuit layer located below the photoelectric detection layer which configured to reconstruct the differential responses to obtain the original spectrum  in order to optimize the change in the signal intensity which indicates whether or not viruses or bacteria are attached to antigens or antibodies immobilized on the surface of the micro-nano structure (see column 6 lines 29-33 in Yokogawa).
Regarding claim 8, Yu teaches the micro-integrated spectrometer (this pertains to “super-surface filter multi-spectral chip structure” in paragraph 27 line 1 and Fig. 1 in Yu) of claim 7, further comprising: a light-permeable medium layer (This refers to “silicon dioxide nano film passivation layer” in paragraph 18 line 2 and item 1 in Fig. 1 in Yu. Silicon dioxide nano film is a light-permeable medium layer.) located between (From Fig. 1 in Yu, there is a light-permeable medium layer between the optical modulation micro-nano structure and the photoelectric detection layer) the optical modulation micro-nano structure (see item 2 in Fig. 1 in Yu) and the photoelectric detection layer (see item 3 in Fig. 1 in Yu).
Regarding claim 9, Yu teaches the micro-integrated spectrometer (this pertains to “super-surface filter multi-spectral chip structure” in paragraph 27 line 1 and Fig. 1 in Yu) of claim 7, wherein, the photoelectric detection layer (see item 3 in Fig. 1 in Yu) comprises detection units (see item A1 in Fig. 3 in Yu), each modulation unit of the optical modulation micro-nano structure is correspondingly provided on at least one of the detection units respectively (From Fig. 3 in Yu, the optical micro-nano structure contains several detection units represented by A1 to An.). However, is silent with respect to all the detection units are electrically connected to each other through the signal processing circuit layer.
	Yokogawa, from the same field of endeavor as Yu, discloses all the detection units (This refers to the solid-state imaging element 113 in Fig.6 in Yokogawa which the detection units.)  are electrically connected to each other through the signal processing circuit layer (This pertains “The detection signal output from the solid-state imaging element 113 is processed by the DSP 114 and the imaging element controller 115 before being supplied through the bus 116 to the signal processor 117” in column 5 lines 18-21 and Fig. 3 in Yokogawa. The double arrow symbol in Fig. 3 in Yokogawa indicates that the DSP 114, imaging element controller 115, and signal processor 117 mean they are electrically connected to each other.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yokogawa to Yu to have all the detection units are electrically connected to each other through the signal processing circuit layer in order to optimize the change in signal intensity (see column 5 lines 24 in Yokogawa).
Regarding claim 10, Yu teaches a spectrum modulation method, comprising: performing light modulation (This refers to “to excite the plasmon” in paragraph 21 lines 1-2 in Yu. The light modulation occurs on the nano holes of the micro-nano structure through the excitation of the plasmon.) on incident light (This refers to the “incident light” in paragraph 21 lines 1-2 in Yu. The incident light excites the plasmon on the micro-nano structure.) using an optical modulation micro-nano structure (this pertains to “metal nano hole periodic array structure” in paragraph 31 line 1 and item 2 in Fig. 1 in Yu) to obtain a modulated spectrum (this refers to “obtaining the object image information on a plurality of continuous or discrete spectrum space” in paragraph 15 lines 4-5 in Yu); receiving the modulated spectrum (this refers to “obtaining the object image information on a plurality of continuous or discrete spectrum space” in paragraph 15 lines 4-5 in Yu) and providing differential responses (this pertains to “corresponding transmission wavelength is lambda 1, lambda 2, lambda 3 ... lambda M” in paragraph 40 lines 5-6 in Yu. This means each modulation unit will allow a certain wavelength of light filtered from the incident light. Each wavelength is different and this represents the differential responses.) with respect to the modulated spectrum (see paragraph 15 lines 4-5 in Yu) using a photoelectric detection layer (see item 3 in Fig. 1 in Yu).
However, Yu is silent with respect to reconstructing the differential responses using a signal processing circuit layer to obtain an original spectrum.
Yokogawa, from the same field of endeavor as Yu, teaches reconstructing the differential responses using a signal processing circuit layer (See column 2 lines 21-26 and item 117 Fig. 3 in Yokogawa which is a signal processor.) to obtain an original spectrum (See column 2 lines 21-26 and column 5 lines 18-21 in Yokogawa. This means the signal processor 117 reconstructs the original spectrum of the light source as observed in Fig. 5.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yokogawa to Yu to have to reconstruct the differential responses of the original spectrum using a signal processing circuit layer spectrum  in order to optimize the change in the signal intensity which indicates whether or not viruses or bacteria are attached to antigens or antibodies immobilized on the surface of the micro-nano structure (see column 6 lines 29-33 in Yokogawa).
	However, Yu fails to teach wherein the photoelectric detection layer comprises a silicon-based material; the optical modulation micro-nano structure comprises modulation units; and different modulated spectra are obtained in modulation units having different two-dimensional graphic structures when performing the light modulation.
Burgos, from the same field of endeavor as Yu, teaches wherein the photoelectric detection layer comprises a silicon-based material (See Fig. 2(a). The photoelectric detection layer corresponds to the CMS image sensor which is below the RGB hole array and it is made of a silicon-based material); the optical modulation micro-nano structure comprises modulation units (This is shown in Fig. 2(b).); and different modulated spectra are obtained in modulation units having different two-dimensional graphic structures when performing the light modulation (This is shown in Fig. 3(a).).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Burgos to Yu to have wherein the photoelectric detection layer comprises a silicon-based material; the optical modulation micro-nano structure comprises modulation units; and different modulated spectra are obtained in modulation units having different two-dimensional graphic structures when performing the light modulation in order to have a high resolution plasmonic imaging sensor (See Abstract line 12.).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, McCrindle, and Burgos as applied to claim 2 above, and further in view of Przybilla, F. et al., "Long vs. short-range orders in random subwavelength hole arrays," Opt. Express 20, 4697-4709 (2012) (hereinafter Przybilla).
Regarding claim 11, Yu discloses the optical modulation micro-nano structure (see item 2 in Fig. 1 in Yu) of claim 2, wherein when the modulation holes are combined and arranged according to the specific cross-sectional shape (A1 in Fig. 3 in Yu are combined and arranged to a specific cross-sectional shape.). However, Yu is silent with respect to the modulation holes are arranged at random positions.
Przybilla, from the same field of endeavor as Yu, teaches the modulation holes are arranged at random positions (see items b to h in Fig. 1 in Przybilla. They studied modulation holes arranged at 7 random position arrays.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Przybilla to Yu to have the modulation holes arranged at random positions in order to maximize the optical transmission and optical resonances of the modulation holes (see the introduction section lines 10-12 in Przybilla).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, McCrindle, and Burgos as applied to claim 1 above, and further in view of Ho, H.-P. et al. CN 102564586 A (hereinafter Ho).
Regarding claim 12, Yu is silent with respect to the cross-sectional shapes of the modulation holes of a same modulation unit are different.
Ho, from the same field of endeavor as Yu, teaches the cross-sectional shapes of the modulation holes (This refers to “diffraction hole 1” in paragraph [0025] lines 2-3 and item 1 in Fig. 1 in Ho) of a same modulation subunit (Fig. 1 in Ho shows there is only one modulation unit with several diffraction holes 1.) are different (Fig. 1 in Ho shows diffraction holes 1 have different shapes, which means the cross-sectional shapes are different.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ho to Yu to have to the cross-sectional shapes of the modulation holes of a same modulation subunit be different in order to obtain a high-resolution spectrum (see paragraph [0031] line 1in Ho).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886